UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1467


DANIELLE C. SMITH,

                  Plaintiff - Appellant,

          v.

BANK OF STANLY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cv-00951-NCT-LPA)


Submitted:   November 28, 2011              Decided:   December 14, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce M. Simpson, JAMES, MCELROY & DIEHL, PA, Charlotte, North
Carolina, for Appellant.   Denise Smith Cline, LAW OFFICES OF
DENISE SMITH CLINE, Raleigh, North Carolina; Matthew N.
Leerberg, SMITH MOORE LEATHERWOOD LLP, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Danielle C. Smith appeals the district court’s order

denying relief on her action alleging employment discrimination.

The    district     court    referred      this    case    to    a    magistrate   judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).

The magistrate judge recommended that the Defendant’s motion for

summary judgment be granted and that the action be dismissed,

and advised Smith that failure to file timely, specific written

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation under

Fed.    R.   Civ.    P.   72(b).      We    note    that    the       magistrate   judge

provided this notice despite the fact that Smith was represented

by counsel.         As noted by the district court’s order accepting

the magistrate judge’s recommendation, Smith’s objections were

not specific.

             The     timely     filing      of     specific          objections    to    a

magistrate      judge’s      recommendation         is    necessary       to   preserve

appellate review of the substance of that recommendation when

the     parties       have    been      warned      of     the        consequences      of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                           Smith

has    waived       appellate   review       by    failing       to     file   specific

objections      after     receiving      proper     notice.           Accordingly,      we

affirm the judgment of the district court.

                                            2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3